DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 3/19/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5-7, and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation “pre-determined position” is stated in line 2 and the use of the limitation “pre-determined” is outside the scope of the claimed marker. It is unclear what or how the position is “pre-determined” and there are no claimed 
Claim 5 recites the limitation "the restraint" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the shape" in lines 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the tapered portion" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 12, the limitation “pre-determined position” is stated in line 14 and the use of the limitation “pre-determined” is outside the scope of the claimed marker. It is unclear what or how the position is “pre-determined” and there are no claimed elements to provide the required pre-determining for this limitation. This renders the claim unclear and is rejected for indefiniteness. 
Regarding claim 18, the limitation “pre-determined position” is stated in lines 13-14 and the use of the limitation “pre-determined” is outside the scope of the claimed marker. It is unclear what or how the position is “pre-determined” and there are no claimed elements to provide the required pre-determining for this limitation. This renders the claim unclear and is rejected for indefiniteness. 
Claims dependent on rejected claims are also rejected for indefiniteness. Therefore dependent claims 3, 13-17, and 19-20 are also rejected. 

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sell et al. (U.S. Pub. No. 20160038116) hereinafter Sell.
Regarding claim 1, Sell teaches:
A marker for use in calibration of a radiotherapeutic apparatus (abstract), the marker comprising: 
a first component having a first hydrogen proton density and a first mass density, and being solid ([0027], first marker component 12; [0028]; [0029], relatively high material density, zero hydrogen proton density; [0030], ceramic materials are solid; [0032]); 
a second component having a second hydrogen proton density and a second mass density, and being liquid ([0031], second marker component 14, low material density with a high hydrogen proton density; [0032], second marker component may be liquid; [0033]), 
wherein the first component is substantially completely surrounded by the second component within a void of the second component to form an interface between the first and second components (figures 1-4 show embodiments with a first component and second component surrounding the first component with an interface between the two components. Specifically figure 1 teaches to the complete surrounding of the first 
the marker further comprising a housing enclosing the first and second components, and defining a region into which the second component can extend at a location which is displaced vertically from the interface between the first and second components, thereby to allow trapped air to be collected ([0035] describes the orientation being variable for use in MR-examination which would enable the marker to be configured for operational use in the vertical orientation shown in figure 1 below. When configured in this orientation the upper portion of housing 16 would be displaced vertically from the interface between marker components 12 and 14 and would allow air to be collected at the uppermost portion of the housing which is shown with the annotated arrow on the figure reproduced below).
[AltContent: arrow]
    PNG
    media_image1.png
    274
    311
    media_image1.png
    Greyscale


wherein the housing further comprises a restraint for restraining the first component in a pre-determined position within the housing ([0033] “the housing 16 supports the first marker component 12 at a fixed position within the housing” this is considered to teach to keeping the first component in a pre-determined position”; [0046], “the intermediate region may comprise a shell and one or more support members manufactured from plastic or similar material, arranged to hold the first marker component 22 in a concentric position relative to the shell”; [0047], “in one embodiment the housing 26 supports the intermediate region 26 at a fixed position within the housing”; [0048]).
Regarding claim 3, Sell teaches all of the limitations of claim 2. Sell further teaches:
wherein the restraint and the region form discrete portions of the housing ([0033] “the housing 16 supports the first marker component 12 at a fixed position within the housing” this is considered to teach to keeping the first component in a pre-determined position”. Note that the region in annotated figure 1 above is a discrete portion of the housing 16; [0046], “the intermediate region may comprise a shell and one or more support members manufactured from plastic or similar material, arranged to hold the first marker component 22 in a concentric position relative to the shell”; [0047], “in one embodiment the housing 26 supports the intermediate region 26 at a fixed position within the housing”; [0048]).

wherein the restraint is formed by a shape of the housing ([0033] “the housing 16 supports the first marker component 12 at a fixed position within the housing” this is considered to teach to keeping the first component in a pre-determined position”. Note that the region in annotated figure 1 above is a discrete portion of the housing 16).
Regarding claim 8, Sell teaches all of the limitations of claim 1. Sell further teaches:
wherein the restraint comprises a portion which extends into the marker ([0046], “the intermediate region may comprise a shell and one or more support members manufactured from plastic or similar material, arranged to hold the first marker component 22 in a concentric position relative to the shell”; [0047], “in one embodiment the housing 26 supports the intermediate region 26 at a fixed position within the housing”; [0048])
Regarding claim 9, Sell teaches all of the limitations of claim 1. Sell further teaches:
wherein the restraint comprises a region of the marker which is narrower than the housing ([0046], “the intermediate region may comprise a shell and one or more support members manufactured from plastic or similar material, arranged to hold the first marker component 22 in a concentric position relative to the shell”; [0047], “in one embodiment the housing 26 supports the intermediate region 26 at a fixed position within the housing”; [0048]; as shown in figure 3, the intermediate region restraint portion is narrower than the housing).

wherein the first component is spherical ([0027], first marker component 12 which is solid and has a spherical shape as shown in figure 1; [0028]; [0029]; [0030]; [0032]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sell as applied to claims 1 or 5 above, and further in view of DeSena et al. (U.S. Pat. No. 8798716) hereinafter DeSena. 
Regarding claim 4, primary reference Sell teaches all of the limitations of claim 1. Primary reference Sell further fails to teach:
wherein the housing comprises a tapered portion thereby to define the region
However, the analogous art of DeSena of a fiduciary marker for use in medical imaging modalities that include a paramagnetic material and desirable signal to noise ratios (abstract) teaches:
wherein the housing comprises a tapered portion thereby to define the region (col 3, lines 13-25; figure 1A; col 9, lines 35-58; col 10, lines 16-30; The taper as shown in figure 1A for each individual marker).

Regarding claim 6, primary reference Sell teaches all of the limitations of claim 5. Primary reference Sell further fails to teach:
wherein the shape is a tapered shape
However, the analogous art of DeSena of a fiduciary marker for use in medical imaging modalities that include a paramagnetic material and desirable signal to noise ratios (abstract) teaches:
wherein the shape is a tapered shape (col 3, lines 13-25; figure 1A; col 9, lines 35-58; col 10, lines 16-30; The taper as shown in figure 1A for each individual marker).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calibration marker of Sell to incorporate the tapered shape as taught by DeSena because utilizing a tapering following by a subsequent rise in the outer shape of the marker traces a serpentine or oscillating pattern along the length of multiple markers when using them in a continuous linear manner. This provides the imaging system with additional visual cues to the position and orientation of the markers (col 9, lines 54-58). 

wherein the tapered shape is that of the tapered portion
However, the analogous art of DeSena of a fiduciary marker for use in medical imaging modalities that include a paramagnetic material and desirable signal to noise ratios (abstract) teaches:
wherein the tapered shape is that of the tapered portion (col 3, lines 13-25; figure 1A; col 9, lines 35-58; col 10, lines 16-30; The taper as shown in figure 1A for each individual marker).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calibration marker of Sell and DeSena to incorporate the tapered shape as taught by DeSena because utilizing a tapering following by a subsequent rise in the outer shape of the marker traces a serpentine or oscillating pattern along the length of multiple markers when using them in a continuous linear manner. This provides the imaging system with additional visual cues to the position and orientation of the markers (col 9, lines 54-58). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sell as applied to claim 1 above, and further in view of Liu (U.S. Pub. No. 20190231473) hereinafter Liu. 
Regarding claim 10, primary reference Sell teaches all of the limitations of claim 1. Primary reference Sell further fails to teach:

However, the analogous art of Liu of a tissue marker system for use with medical imaging devices (abstract) teaches:
wherein the restraint comprises one or more fingers or tongues extending from the housing into the marker, thereby to allow fluid flow around it or them while inhibiting movement of the first component ([0043]-[0046]; The scaffold structure 240 that is shown in figures 2B and 2C that is integrated with the radiopaque markers 220 is considered to be a form of “one or more fingers” while fill material 230 (see [0042], fill material 130) is configured to flow around the scaffold structure within the marker device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calibration marker of Sell to incorporate the use of fingers extending from the housing to position the first component as taught by Liu because it provides additional structural support to the marker and marker components which improves durability and reproducibility of the imaged marker components ([0044]). 
Claims 12-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sell as applied to claims 1 or 5 above, and further in view of DeSena. 
Regarding claim 12, primary reference Sell teaches:
A marker for use with a radiotherapeutic apparatus (abstract), the marker comprising: 

a second component having a second hydrogen proton density and a second mass density, and being liquid ([0031], second marker component 14, low material density with a high hydrogen proton density; [0032], second marker component may be liquid; [0033]), 
wherein the first component is substantially completely surrounded by the second component within a void of the second component to form an interface between the first and second components (figures 1-4 show embodiments with a first component and second component surrounding the first component with an interface between the two components. Specifically figure 1 teaches to the complete surrounding of the first component 12 by the second marker component 14; [0031]-[0033]; paragraphs [0034]-[0056] further describe the configuration of first and second marker components as shown in the cited figures 1-4; [0038] further describes the dashed line surface between the components in figure 2a); 
the marker further comprising a housing enclosing the first and second components, and defining a region into which the second component can extend at a location which is displaced vertically from the interface between the first and second components, thereby to allow trapped air to be collected ([0035] describes the orientation being variable for use in MR-examination which would enable the marker to be configured for operational use in the vertical orientation shown in figure 1 below. 
[AltContent: arrow]
    PNG
    media_image1.png
    274
    311
    media_image1.png
    Greyscale

 
wherein the housing further comprises a restraint for restraining the first component in a pre-determined position within the housing, and wherein the restraint and the region form discrete portions of the housing ([0033] “the housing 16 supports the first marker component 12 at a fixed position within the housing” this is considered to teach to keeping the first component in a pre-determined position”; [0046], “the intermediate region may comprise a shell and one or more support members manufactured from plastic or similar material, arranged to hold the first marker component 22 in a concentric position relative to the shell”; [0047], “in one embodiment 
Primary reference Sell fails to teach:
comprising a tapered portion defining a region
However, the analogous art of DeSena of a fiduciary marker for use in medical imaging modalities that include a paramagnetic material and desirable signal to noise ratios (abstract) teaches:
comprising a tapered portion defining a region (col 3, lines 13-25; figure 1A; col 9, lines 35-58; col 10, lines 16-30; The taper as shown in figure 1A for each individual marker)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calibration marker of Sell to incorporate the tapered shape as taught by DeSena because utilizing a tapering following by a subsequent rise in the outer shape of the marker traces a serpentine or oscillating pattern along the length of multiple markers when using them in a continuous linear manner. This provides the imaging system with additional visual cues to the position and orientation of the markers (col 9, lines 54-58). 
Regarding claim 13, the combined references of Sell and DeSena teach all of the limitations of claim 12. Primary reference Sell further teaches:
wherein the restraint is formed by a shape of the housing ([0033] “the housing 16 supports the first marker component 12 at a fixed position within the housing” this is considered to teach to keeping the first component in a pre-determined position”. Note that the region in annotated figure 1 above is a discrete portion of the housing 16).

wherein the restraint comprises a portion that extends into the marker ([0046], “the intermediate region may comprise a shell and one or more support members manufactured from plastic or similar material, arranged to hold the first marker component 22 in a concentric position relative to the shell”; [0047], “in one embodiment the housing 26 supports the intermediate region 26 at a fixed position within the housing”; [0048]).
Regarding claim 15, the combined references of Sell and DeSena teach all of the limitations of claim 12. Primary reference Sell further teaches:
wherein the restraint comprises a region of the marker which is narrower than the housing ([0046], “the intermediate region may comprise a shell and one or more support members manufactured from plastic or similar material, arranged to hold the first marker component 22 in a concentric position relative to the shell”; [0047], “in one embodiment the housing 26 supports the intermediate region 26 at a fixed position within the housing”; [0048]; as shown in figure 3, the intermediate region restraint portion is narrower than the housing).
Regarding claim 17, the combined references of Sell and DeSena teach all of the limitations of claim 12. Primary reference Sell further teaches:
wherein the first component is spherical ([0027], first marker component 12 which is solid and has a spherical shape as shown in figure 1; [0028]; [0029]; [0030]; [0032]).
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sell, in view of DeSena as applied to claim 12 above, and further in view of Liu.

wherein the restraint comprises one or more fingers or tongues extending from the housing into the marker, thereby to allow fluid flow around it or them while inhibiting movement of the first component
However, the analogous art of Liu of a tissue marker system for use with medical imaging devices (abstract) teaches:
wherein the restraint comprises one or more fingers or tongues extending from the housing into the marker, thereby to allow fluid flow around it or them while inhibiting movement of the first component ([0043]-[0046]; The scaffold structure 240 that is shown in figures 2B and 2C that is integrated with the radiopaque markers 220 is considered to be a form of “one or more fingers” while fill material 230 (see [0042], fill material 130) is configured to flow around the scaffold structure within the marker device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined calibration marker of Sell and DeSena to incorporate the use of fingers extending from the housing to position the first component as taught by Liu because it provides additional structural support to the marker and marker components which improves durability and reproducibility of the imaged marker components ([0044]). 
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sell, in view of Liu. 
Regarding claim 18, primary reference Sell teaches:

a first component having a first hydrogen proton density and a first mass density, and being solid ([0027], first marker component 12; [0028]; [0029], relatively high material density, zero hydrogen proton density; [0030], ceramic materials are solid; [0032]); 
a second component having a second hydrogen proton density and a second mass density, and being liquid ([0031], second marker component 14, low material density with a high hydrogen proton density; [0032], second marker component may be liquid; [0033]), 
wherein the first component is substantially completely surrounded by the second component within a void of the second component to form an interface between the first and second components (figures 1-4 show embodiments with a first component and second component surrounding the first component with an interface between the two components. Specifically figure 1 teaches to the complete surrounding of the first component 12 by the second marker component 14; [0031]-[0033]; paragraphs [0034]-[0056] further describe the configuration of first and second marker components as shown in the cited figures 1-4; [0038] further describes the dashed line surface between the components in figure 2a); 
the marker further comprising a housing enclosing the first and second components, and defining a region into which the second component can extend at a location which is displaced vertically from the interface between the first and second components, thereby to allow trapped air to be collected ([0035] describes the 
[AltContent: arrow]
    PNG
    media_image1.png
    274
    311
    media_image1.png
    Greyscale

 
wherein the housing further comprises a restraint for restraining the first component in a pre-determined position within the housing ([0033] “the housing 16 supports the first marker component 12 at a fixed position within the housing” this is considered to teach to keeping the first component in a pre-determined position”; [0046], “the intermediate region may comprise a shell and one or more support members manufactured from plastic or similar material, arranged to hold the first marker component 22 in a concentric position relative to the shell”; [0047], “in one embodiment 
Primary reference Sell further fails to teach:
wherein the restraint comprises one or more fingers or tongues extending from the housing into the marker, thereby to allow fluid flow around it or them while inhibiting movement of the first component
However, the analogous art of Liu of a tissue marker system for use with medical imaging devices (abstract) teaches:
wherein the restraint comprises one or more fingers or tongues extending from the housing into the marker, thereby to allow fluid flow around it or them while inhibiting movement of the first component ([0043]-[0046]; The scaffold structure 240 that is shown in figures 2B and 2C that is integrated with the radiopaque markers 220 is considered to be a form of “one or more fingers” while fill material 230 (see [0042], fill material 130) is configured to flow around the scaffold structure within the marker device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calibration marker of Sell to incorporate the use of fingers extending from the housing to position the first component as taught by Liu because it provides additional structural support to the marker and marker components which improves durability and reproducibility of the imaged marker components ([0044]). 
Regarding claim 19, the combined references of Sell and Liu teach all of the limitations of claim 18. Primary reference Sell further fails to teach:

However, the analogous art of Liu of a tissue marker system for use with medical imaging devices (abstract) teaches:
wherein the restraint comprises a plurality of fingers or tongues extending from the housing into the marker, thereby to allow fluid flow around it or them while inhibiting movement of the first component ([0043]-[0046]; The scaffold structure 240 that is shown in figures 2B and 2C that is integrated with the radiopaque markers 220 is considered to be a form of “one or more fingers” while fill material 230 (see [0042], fill material 130) is configured to flow around the scaffold structure within the marker device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calibration marker of Sell and Liu to incorporate the use of fingers extending from the housing to position the first component as taught by Liu because it provides additional structural support to the marker and marker components which improves durability and reproducibility of the imaged marker components ([0044]). 
Regarding claim 20, the combined references of Sell and Liu teach all of the limitations of claim 18. Primary reference Sell further teaches:
wherein the first component is spherical ([0027], first marker component 12 which is solid and has a spherical shape as shown in figure 1; [0028]; [0029]; [0030]; [0032]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292.  The examiner can normally be reached on M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL J TSAI/Primary Examiner, Art Unit 3785